Citation Nr: 0403735	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  99-21 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability.  


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's daughter


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from December 
1944 to November 1946.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  

In his April 1999 notice of disagreement, the veteran 
described duties in service including picking up dead bodies, 
and being shot in the leg.  He reported that he has 
nightmares about these duties.  The Board construes this 
statement as an informal claim for service connection for 
post-traumatic stress disorder, and the matter is referred to 
the RO for the proper action.  

In April 2000, the veteran and his daughter appeared before 
the undersigned Veterans Law Judge via videoconference, and 
gave testimony in support of his claim.  In January 2001, the 
Board remanded the claim to the RO for additional 
development.  The case has been returned to the Board and is 
ready for further review.  

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Jackson v. Principi, 
265 F.3d 1366 at 136 (Fed. Cir. 2001).  Therefore, the Board 
must initially address the question of whether "new and 
material" evidence has been presented sufficient to reopen 
the claim of service connection for a low back disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  In April 1998, the RO denied service connection for a 
back disability, and the veteran was notified of that 
decision that same month.  He did not timely disagree, and 
the decision became final.  

3.  Evidence received since the April 1998 RO decision is not 
so significant that it must be considered to fairly decide 
the merits of the veteran's claim for entitlement to service 
connection for a low back disability.  


CONCLUSIONS OF LAW

1.  The April 1998 rating decision which denied service 
connection for a low back disability is final.  38 U.S.C.A. 
§§ 5103, 5107, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.113 (2003).  

2.  Evidence received since the April 1998 rating decision is 
not new and material and the veteran's claim for service 
connection for a low back disability is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  See VCAA 2000, Pub. L. No. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West 2001).  

First, the VA has a duty to notify the appellant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 
U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate his or her claims.  See VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. §3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  See 66 Fed. 
Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Since the veteran's 
claim was received in July 1999, these amendments do not 
apply to his claim.  

More recently, The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") indicated that 
VCAA notice must be given prior to an initial unfavorable 
decision by the agency of original jurisdiction.  See 
Pelegrini v. Principi, No. 01-944, slip op. at 12 (U.S. Vet. 
App., Jan. 13, 2004).  The Court noted, however, that the 
statutory purpose was to ensure adequate notice at a time 
when a claimant "...often has not yet identified the evidence 
and information relevant to the claim", and cited the 
potential for prejudice in forcing a claimant to overcome an 
adverse determination, id. at 12, 13, and emphasizes that in 
that particular case the absence of prejudice had not been 
demonstrated.  The Court cited to four requirements under 
38 U.S.C.A. § 5103(b), 38 C.F.R. § 3.159(b) and Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
3.  Notice of the information and evidence the claimant 
is expected to provide; and,
4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  

Id. at 14.  

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The Board finds that the appellant has been 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the rating decisions, in the subsequent 
statement of the case, and supplemental statements of the 
case, in addition to correspondence to the appellant, have 
provided him with sufficient information regarding the 
applicable regulations and the evidence necessary to 
substantiate his claim.  In addition, in April 2001, the RO 
forwarded a letter to the veteran informing him about the 
VCAA and the duties that were established for VA.  He was 
told what the evidence must show and what the RO had done.  
He was informed what evidence was still needed from him and 
when and where to send the information.  No further 
assistance in this regard appears to be warranted.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board finds, therefore, that such documents are essentially 
in compliance with VA's revised notice requirements.  The 
Board finds that VA does not have any further outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained.  The Board is not aware of any additional relevant 
evidence, which is available in connection with the issue on 
appeal, and concludes that all reasonable efforts have been 
made by VA to obtain evidence necessary to substantiate the 
appellant's claim.  In addition, the Board finds that the 
veteran would not be prejudiced by a determination by the 
Board on his claim without further development.  Accordingly, 
the Board concludes that remanding the claim for additional 
development under the new statute and regulations is not 
necessary, and reviewing the claim without remanding is not 
prejudicial to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

In addition, in the April 2001 letter sent to the veteran 
from the RO, the veteran was informed that he should send any 
additional information within 60 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  

The veteran contends that he has developed a chronic back 
disability as a result of an injury he sustained during 
active service.  He states that he injured his back in 
September 1945 during the rescue of a British sailor who had 
fallen into the water between two ships after apparently 
being knocked unconscious.  The veteran notes that he 
received a citation for his actions.  He argues that his back 
struck a strut while rescuing the sailor, and that this has 
resulted in a chronic back disability.  The veteran notes 
that his initial treatment was aboard a British ship.  He 
adds that he was then treated at an onshore station in Japan.  
The veteran states that he began to receive treatment for his 
back disability shortly after discharge from service, but 
that these records are unavailable.  He argues that the proof 
he has submitted of the incident in service, when combined 
with the current evidence of a back disability and his 
testimony, should be sufficient to establish entitlement to 
service connection.  He submits that there is new and 
material evidence that is sufficient to reopen his claim.  

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1) (West 2002).  If a NOD is not filed within one year of 
notice of the decision, the RO's determination becomes final.  
See 38 U.S.C.A. § 7105(c).  Once a RO decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by VA.  See 38 U.S.C.A. 
§ 5108.  If new and material evidence is presented or secured 
with regard to a claim that was disallowed, the VA Secretary 
must reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.102, 3.156, 20.1105.

In this case, as there is a prior unappealed rating decision, 
the claim may not be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104(a).  

An April 1998 rating action denied entitlement to service 
connection for a low back disability.   The veteran was 
notified of that determination that same month, and he did 
not timely disagree.  That decision thus became final.  In 
July 1999, the veteran sought to reopen his claim, and this 
appeal ensued.  Consequently, the evidence that must be 
considered in determining whether there is a basis for 
reopening this claim is that evidence added to the record 
since the April 1998 rating decision, the last disposition in 
which the veteran's claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), using a three-step 
analysis.  The first step requires that the evidence be 
"new" and not of record when the last final decision 
denying the claim was made.  See Struck v. Brown, 9 Vet. App. 
145, 151 (1996).  In other words, the evidence cannot be 
cumulative or redundant.  See 38 C.F.R. § 3.156(a).  The 
second step requires determining whether the newly presented 
evidence "bears directly and substantially upon the matter 
under consideration." The final step in the analysis is 
whether the evidence "is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  See Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998) (citing 38 C.F.R. § 3.156(a)).  This does not mean that 
the evidence warrants a revision of the prior determination.  
It is intended to ensure that the Board has all potentially 
relevant evidence before it.  See Hodge at 1363 (citing 
"Adjudication; Pensions, Compensation, Dependency: New and 
Material Evidence; Standard Definition," 55 Fed. Reg. At 
52274 (1990)).  The credibility of the new evidence is to be 
presumed for the purpose of determining whether new and 
material evidence has been submitted to reopen a claim.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all of 
the tests are satisfied, the claim must be reopened.

The evidence that was of record at the time of the April 1998 
rating action included a report of the veteran's discharge 
physical dated in October 1946, a VA examination report dated 
in January 1998, private medical records dated in 1979, and a 
copy of a citation dated in December 1945, as well as a 
report of separation dated in November 1946.  

The service medical records other than the report of his 
separation physical are unavailable and presumed lost in the 
1973 fire at the NPRC in St. Louis, Missouri.  The service 
discharge examination report showed no musculoskeletal 
abnormality, and the veteran denied a history of a wound, 
injury or disease which was disabling.  The December 1945 
citation noted the issuance of the Soldier's Medal to the 
veteran for rescuing a British sailor.  The private medical 
records showed treatment for a low back disorder in 1979, 
diagnosed as possible herniated disc, lumbar and acute 
lumbosacral strain.  The VA examination report showed low 
back pain, secondary to degenerative disc disease.  The RO 
denied the claim in April 1998, stating that there was no 
evidence of an inservice injury and no medical evidence to 
link the current disability to service.  

Evidence received since the April 1998 rating action includes 
a copy of general orders dated in December 1945, showing the 
award of the Soldier's Medal, a picture of the veteran 
receiving the Soldier's Medal, and testimony offered by the 
veteran and his daughter at a hearing before the undersigned 
Veterans Law Judge.  

The Board finds that after reviewing this evidence, it is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998).  Thus, the Board concludes that new and 
material evidence has not been submitted in support of the 
appellant's attempt to reopen his claim seeking service 
connection for a low back disability. 

In this regard, it is noted that the fact that the veteran 
received the Soldier's Medal was of record at the time of the 
prior final denial and therefore the picture and the general 
orders are not evidence that is new.  Rather, that evidence 
is duplicative of evidence previously of record.  The veteran 
testified at his hearing concerning his injury, his treatment 
in service and his post-service treatment.  His daughter also 
testified concerning the veteran's back complaints.  This 
evidence has also been considered; however, it is not new and 
material since it reiterates the veteran's contentions 
concerning his inservice injury and his subsequent back 
complaints.  It is duplicative of evidence previously of 
record. 

The  Board notes that the veteran's service medical records 
are incomplete.  As such, VA has a heightened obligation to 
assist the veteran when the service medical records have been 
destroyed in the 1973 NPRC fire, as is the case here.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  See Dixon v. 
Derwinski, 3 Vet. App. 261 (1992) (where denial of a 
veteran's claim rests, in part, on the government's inability 
to produce records that were once in its custody, an 
explanation of the reasonableness of the search conducted and 
why further efforts are not justified is required); Moore v. 
Derwinski, 1 Vet. App. 401 (1991) (duty to assist is 
particularly great in light of the unavailability of service 
medical records).

The Board finds that the RO had undergone multiple attempts 
to supplement the record by requesting alternative searches, 
and that reasonable efforts were utilized in attempting to 
secure records regarding this claim.  In this regard, the RO 
sent a letter to the veteran in February 2001, requesting 
more information to allow another search of NPRC.  In April 
2001, the veteran was sent notice regarding the VCAA and what 
was needed to support his claim.  In March 2001, the RO 
phoned the War Pensions Agency regarding records from the HMS 
King George V, and was informed that it should contact the 
Ministry of Defence.  The RO sent a letter to that agency in 
March 2001.  That same month the War Pensions Agency informed 
the RO that its request had been sent to the Navy Historical 
Branch of the Ministry of Defence.  That agency subsequently 
informed the RO that they did not hold any medical records, 
and suggested the RO contact the Defense Records at Hayes.  
In October 2002, the Naval Historical Branch informed the RO 
that they did not have any records.  The Ministry of Defence 
in Hayes informed the RO in November 2002 that they were 
looking for information from the Medical Officers Journal for 
HMS King George V.  It was indicated that there would be a 
delay since a search of the archives was necessary.  In May 
2003, and again in June 2003, the RO e-mailed the Ministry of 
Defence regarding the status of the search.  No replies were 
received.  The Board concludes that the heightened duty to 
assist has been complied with in this claim.  

As new and material evidence has not been received, the Board 
must deny the veteran's claim.  


ORDER

New and material evidence having not been submitted to reopen 
a claim of service connection for a low back disability, the 
appeal is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



